Citation Nr: 1760436	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  12-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

This matter came before the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been transferred to the RO in Detroit, Michigan.

In a November 2014 decision, the Board reopened the issue and remanded it for further evidentiary development.  In April 2017, the Board remanded the issue again in order to provide the Veteran with a hearing before a Veteran's Law Judge.

The Veteran testified before the undersigned Veteran's Law Judge during an October 2017 Travel Board hearing.  The transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was provided a VA examination in May 2015.  The examiner found that it was less likely than not that the Veteran's current low back disability was caused by or related to his in-service low back injury.  The examiner based his opinion on the observation that there were no notations of back injury on the Veteran's separation examination and a finding that the Veteran did not seek medical attention or complain of back pain for several years.  The Board finds, however, that the opinion fails to consider the Veteran's lay statements of persistent back pain since service.  

As the May 2015 examiner did not consider the Veteran's lay statements of persistent back pain or the relevant evidence of record regarding the Veteran's low back disability at the time of separation from service, the Board finds that the examination is inadequate for rating purposes.  A new examination is therefore required to properly adjudicate this appeal.

The Veteran also testified at his October 2017 hearing that he has sought recent treatment for his low back disability from the VA and that his doctors have told him that he has sciatic nerve problems.  Following the hearing, the Veteran submitted VA treatment records documenting complaints of sciatic pain down his legs, including August 2016 MRI findings of low back pain with bilateral lower extremity radiculopathy.  However, it is unclear whether there are VA treatment records still outstanding that are pertinent to the issue on appeal.  Any missing records must be obtained upon remand.  38 C.F.R. § 3.159(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claim file.  All efforts to obtain outstanding treatment records should be clearly documented in the claim file.  

2.  After completion of the foregoing development to the extent possible, schedule the Veteran for an appropriate VA examination, with a different examiner than the one who performed the May 2015 examination, to determine the etiology of any current low back disability.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

For any current lower back disability found to be diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is related to the Veteran's active service.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements regarding the onset and persistence of his symptoms.  

If the Veteran is found to have a lower back disability, the examiner is also requested to discuss any associated neurologic abnormalities, to include a discussion of whether the Veteran has radiculopathy.  In rendering that opinion, attention is requested to the MRI results in the August 2016 VA treatment record. 

3.  The examination report must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

4.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012)




_________________________________________________
E. I. VELEZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






